OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2010 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4417 California Investment Trust (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100, San Francisco, CA 94104 (Address of principal executive offices) (Zip code) (Name and address of agent for service) Registrant's telephone number, including area code: (415) 398-2727 Date of fiscal year end: August 31, 2010 Date of reporting period: February 28, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Semi-Annual Report February 28, 2011 California Tax-Free Income Fund California Insured Intermediate Fund California Tax-Free Money Market Fund U.S. Government Securities Fund Short-Term U.S. Government Bond Fund The United States Treasury Trust S&P 500 Index Fund S&P MidCap Index Fund S&P SmallCap Index Fund Equity Income Fund European Growth & Income Fund Nasdaq-100 Index Fund (800) 225-8778 WWW.CALTRUST.COM EMAIL US AT INFO@CALTRUST.COM This report is intended only for the information of shareholders or those who have received the offering prospectus covering shares of beneficial interest of California Investment Trust Fund Group which contains information about the management fee and other costs. Investments in shares of the funds of California Investment Trust Fund Group are neither insured nor guaranteed by the U.S. Government, and there is no assurance that any Fund which is a Money Market Fund will be able to maintain a stable net asset value of $1.00 per share. About Your Fund’s Expenses (Unaudited) February 28, 2011 We believe it is important for you to understand the impact of costs on your investment. All mutual funds have operating expenses. As a shareholder of a Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees if any; and exchange fees; and (2) ongoing costs, including management fees, distribution fees and other Fund expenses. Operating expenses, which are deducted from a Fund’s gross income, directly reduce the investment return of the Fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples below are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table below illustrates the Funds’ costs in two ways: Actual fund return - This line helps you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from a Fund’s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for the Fund under the heading “Expenses Paid During Period.” Hypothetical 5% Return - This line is intended to help you compare a Fund’s costs with those of other mutual funds. It assumes that the Fund had a return of 5% before expenses during the period shown, but that the expense ratio is unchanged. In this case, because the return used is not the Fund’s actual return, the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess a Fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect any transactional costs. None of the Funds charge a sales load except Class A and Class B. Therefore, the information under the heading “Based on Hypothetical 5% Return before expenses” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. More information about a Fund’s expenses, including annual expense ratios since inception, can be found in this report. For additional information on operating expenses and other shareholder costs, please refer to the Fund’s prospectus. Beginning Account Value September 1, 2010 Ending Account Value February 28, 2011 Expenses Paid During Period* Net Annual Expense Ratio California Tax-Free Income Fund Direct Shares Based on Actual Fund Return $ 967 0.73% Based on Hypothetical 5% Return before expenses 0.73% California Insured Intermediate Fund Direct Shares Based on Actual Fund Return $ 987 0.68% Based on Hypothetical 5% Return before expenses 0.68% California Tax-Free Money Market Fund Direct Shares Based on Actual Fund Return 0.53% Based on Hypothetical 5% Return before expenses 0.53% U.S. Government Securities Fund Direct Shares Based on Actual Fund Return $ 980 0.74% Based on Hypothetical 5% Return before expenses 0.74% K Shares Based on Actual Fund Return $ 978 1.24% Based on Hypothetical 5% Return before expenses 1.24% A Shares Based on Actual Fund Return $ 979 0.99% Based on Hypothetical 5% Return before expenses 0.99% B Shares Based on Actual Fund Return $ 977 1.49% Based on Hypothetical 5% Return before expenses 1.49% Short-Term U.S. Government Bond Fund Direct Shares Based on Actual Fund Return 0.59% Based on Hypothetical 5% Return before expenses 0.59% K Shares Based on Actual Fund Return $ 997 1.09% Based on Hypothetical 5% Return before expenses 1.09% 1 About Your Fund’s Expenses (Unaudited) February 28, 2011 ­– (Continued) Beginning Account Value September 1, 2010 Ending Account Value February 28, 2011 Expenses Paid During Period* Net Annual Expense Ratio The United States Treasury Trust Direct Shares Based on Actual Fund Return 0.53% Based on Hypothetical 5% Return before expenses 0.53% K Shares Based on Actual Fund Return 1.03% Based on Hypothetical 5% Return before expenses 1.03% S&P 500 Index Fund Direct Shares Based on Actual Fund Return 0.36% Based on Hypothetical 5% Return before expenses 0.36% K Shares Based on Actual Fund Return 0.86% Based on Hypothetical 5% Return before expenses 0.86% S&P MidCap Index Fund Direct Shares Based on Actual Fund Return 0.58% Based on Hypothetical 5% Return before expenses 0.58% K Shares Based on Actual Fund Return 1.08% Based on Hypothetical 5% Return before expenses 1.08% S&P SmallCap Index Fund Direct Shares Based on Actual Fund Return 0.74% Based on Hypothetical 5% Return before expenses 0.74% K Shares Based on Actual Fund Return 1.24% Based on Hypothetical 5% Return before expenses 1.24% Equity Income Fund Direct Shares Based on Actual Fund Return 0.88% Based on Hypothetical 5% Return before expenses 0.88% K Shares Based on Actual Fund Return 1.38% Based on Hypothetical 5% Return before expenses 1.38% A Shares Based on Actual Fund Return 1.13% Based on Hypothetical 5% Return before expenses 1.13% B Shares Based on Actual Fund Return 1.63% Based on Hypothetical 5% Return before expenses 1.63% European Growth & Income Fund Direct Shares Based on Actual Fund Return 1.00% Based on Hypothetical 5% Return before expenses 1.00% K Shares Based on Actual Fund Return 1.50% Based on Hypothetical 5% Return before expenses 1.50% Nasdaq-100 Index Fund Direct Shares Based on Actual Fund Return 0.49% Based on Hypothetical 5% Return before expenses 0.49% K Shares Based on Actual Fund Return 0.99% Based on Hypothetical 5% Return before expenses 0.99% * Expenses are equal to the Fund’s annual expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year, then divided by 365. 2 Top Holdings and Sector Breakdowns (Unaudited) February 28, 2011 California Tax-Free Income Fund Security Description Market Value Percentage of Total Investment 1 LOS ANGELES COMMUNITIES REDEVELOPMENT AGENCY Bunker Hill Project; Series A 4.1% 2 CALIFORNIA, STATE OF General Obligation Bonds; 2005 4.1% 3 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Multiple Project Revenue Bonds; Series 1989 4.1% 4 RIVERSIDE COUNTY PALM DESERT FINANCING AUTHORITY Lease Revenue Bonds; Series A 3.3% 5 UNIVERSITY OF CALIFORNIA Limited Project Revenue Bonds; 2007 Series D 3.3% 6 EAST SIDE UNION HIGH SCHOOL DISTRICT Santa Clara County; Ref-2012 Crossover 3.2% 7 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A 3.2% 8 CALIFORNIA DEPARTMENT OF PUBLIC WORKS BOARD Lease Revenue Bonds; Series I-1 3.1% 9 NEWPORT BEACH, CITY OF Refunding Revenue Bonds; Hoag Memorial Hospital Presbyterian 3.1% 10 KERN HIGH SCHOOL DISTRICT Series General Obligation Refunding Bonds; 2004 Series A 3.0% California Insured Intermediate Fund Security Description Market Value Percentage of Total Investment 1 SAN FRANCISCO CITY & COUNTY PUBLIC UTILITIES COMMISSION Water Revenue Bonds; Series 2001 A 5.8% 2 MONTEREY, COUNTY OF Certificates of Participation 5.0% 3 EASTERN MUNICIPAL WATER DISTRICT Water and Sewer Revenue; Series 2010 A 4.5% 4 NORTH ORANGE COUNTY COMMUNITY COLLEGE DISTRICT 2005 General Obligation Refunding Bonds 4.5% 5 BEVERLY HILLS PUBLIC FINANCIAL AUTHORITY Lease Revenue Refunding; Series A 4.4% 6 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY San Juan Power Project 2002 Refunding; Series A 4.4% 7 SAN FRANCISCO CITY & COUNTY PUBLIC UTILITIES COMMISSION Clean Water Revenue Bonds; 2003 Refunding Series A 4.3% 8 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds 2005 4.3% 9 SAN BERNARDINO, COUNTY OF Certificates of Participation; Series 2002 A 4.3% 10 NORTH ORANGE COUNTY COMMUNITY COLLEGE DISTRICT General Obligation Bonds; 2002 Series A 4.3% California Tax-Free Money Market Fund Security Description Market Value Percentage of Total Investment 1 SAN DIEGO COUNTY REGIONAL TRANSPORTATION COMMISSION Sales Tax Revenue Bonds; 2008 Series B 4.8% 2 CALIFORNIA MUNICIPAL FINANCE AUTHORITY Refunding Revenue Bonds; Chevron USA Inc, Series 2005 4.5% 3 LOS ANGELES DEPARTMENT OF WATER & POWER Power System; Subseries A-7 4.5% 4 SOUTH PLACER WASTEWATER AUTHORITY Refunding Wastewater Revenue Bonds; 2008 Series A 4.3% 5 LOS ANGELES DEPARTMENT OF WATER & POWER Water System; Subseries B-2 3.9% 6 CALIFORNIA HEALTH FACILITIES FINANCING AUTHORITY Catholic Healthcare West Loan Program; 2005 Series H 3.8% 7 CALIFORNIA POLLUTION CONTROL FINANCING AUTHORITY Refunding Revenue Bonds; Exxon Mobil, Series 2000 3.8% 8 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Water Revenue Bonds, 2000 Authorization; Series B-3 3.8% 9 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Power Project Revenue Bonds; 2008 Subordinate Refunding Series B 3.8% 10 SANTA CLARA COUNTY FINANCING AUTHORITY Multiple Facilities Project 3.8% 3 Top Holdings and Sector Breakdowns (Unaudited) - (Continued) February 28, 2011 U.S. Government Securities Fund Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Note 3/31/2011 18.3% 2 United States Treasury Note 6/30/2017 10.1% 3 United States Treasury Note 11/15/2018 9.9% 4 United States Treasury Bond 5/15/2016 9.5% 5 United States Treasury Note 2/15/2015 9.1% 6 United States Treasury Note 8/31/2011 8.8% 7 United States Treasury Bond 5/15/2038 5.9% 8 Government National Mortgage Association 4/15/2036 4.8% 9 Government National Mortgage Association 3/15/2038 4.2% 10 United States Treasury Note 5/15/2014 3.7% Short-Term U.S. Government Bond Fund Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Note 6/15/2012 9.0% 2 United States Treasury Note 11/15/2012 9.0% 3 United States Treasury Note 1/15/2013 7.7% 4 United States Treasury Note 1/15/2012 7.0% 5 Citigroup Funding 10/22/2012 6.5% 6 United States Treasury Note 7/15/2012 6.4% 7 United States Treasury Note 10/15/2012 6.4% 8 United States Treasury Note 9/15/2012 6.4% 9 United States Treasury Note 12/15/2012 6.4% 10 United States Treasury Note 8/15/2012 5.8% The United States Treasury Trust Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Bills 3/24/2011 20.0% 2 Straight-A-Funding 3/1/2011 16.2% 3 United States Treasury Bills 5/5/2011 15.7% 4 United States Treasury Bills 3/10/2011 13.6% 5 United States Treasury Bills 3/3/2011 12.6% 6 United States Treasury Bills 4/21/2011 11.6% 7 United States Treasury Bills 3/17/2011 8.4% 8 United States Treasury Bills 4/28/2011 1.9% 4 Top Holdings and Sector Breakdowns (Unaudited) - (Continued) February 28, 2011 S&P 500 Index Fund Security Market Value Percentage of Total Investment 1 Exxon Mobil Corp 3.3% 2 Apple Inc. 2.3% 3 General Electric Co 1.9% 4 Chevron Corp 1.7% 5 International Business Machines Corp 1.7% 6 Microsoft Corp 1.7% 7 JPMorgan Chase & Co 1.5% 8 Procter & Gamble Co 1.5% 9 Johnson & Johnson 1.4% 10 AT&T Inc 1.4% S&P MidCap Index Fund Security Market Value Percentage of Total Investment 1 Joy Global Inc 0.9% 2 Cimarex Energy Co 0.9% 3 Edwards Lifesciences 0.8% 4 F5 Networks Inc 0.8% 5 Newfield Exploration 0.8% 6 Vertex Pharmaceuticals Inc 0.8% 7 NetFlix Inc 0.8% 8 BorgWarner Inc 0.7% 9 New York Community Bancorp Inc 0.7% 10 Chipotle Mexican Grill 0.6% S&P SmallCap Index Fund Security Market Value Percentage of Total Investment 1 United States T-Bill 6/2/2011 1.5% 2 Triumph Group Inc 1.3% 3 SEACOR Holdings Inc 1.2% 4 Oil States International Inc 0.8% 5 Cypress Semiconductor Corp 0.7% 6 Varian Semiconductor 0.7% 7 World Fuel Services 0.6% 8 AMERIGROUP Corp 0.6% 9 Cooper Cos Inc 0.6% 10 CARBO Ceramics Inc 0.6% 5 Top Holdings and Sector Breakdowns (Unaudited) - (Continued) February 28, 2011 Equity Income Fund Security Market Value Percentage of Total Investment 1 Chevron Corp 3.6% 2 Caterpillar Inc 2.5% 3 Exxon Mobil Corp 2.4% 4 JPMorgan Chase & Co 2.2% 5 Goldman Sachs Group 2.1% 6 Morgan Stanley 1.9% 7 Apache Corp 1.9% 8 BP PLC 1.8% 9 Baker Hughes Inc 1.7% 10 Pfizer Inc 1.6% European Growth & Income Fund Security Market Value Percentage of Total Investment 1 Siemens AG ADR 8.0% 2 Nestle SA ADR 5.1% 3 Vodafone Group PLC ADR 4.8% 4 HSBC Holdings PLC ADR 4.6% 5 BP PLC ADR 4.5% 6 Novartis AG ADR 4.4% 7 Royal Dutch Shell ADR 3.8% 8 Total SA ADR 3.7% 9 Telefonica SA ADR 3.4% 10 Banco Santander ADR 3.3% Nasdaq-100 Index Fund Security Market Value Percentage of Total Investment 1 Apple Inc. 19.6% 2 Qualcomm Inc 5.7% 3 Google Inc 4.3% 4 Microsoft Corp 3.8% 5 Oracle Corp 3.2% 6 Amazon.Com Inc 2.4% 7 Intel Corp 1.9% 8 Cisco Systems Inc 1.8% 9 Comcast Corp 1.7% 10 Teva Pharmaceutical Industries Ltd ADR 1.7% 6 California Tax-Free Income Fund Portfolio of Investments (Unaudited) 2/28/2011 Security Description Par Value Rate Maturity Value (Note 1) LONG-TERM SECURITIES (96.56%) BAY AREA TOLL AUTHORITY San Francisco; Series F $ % 4/1/2031 $ San Francisco; Series F-1 % 4/1/2034 CALIFORNIA DEPARTMENT OF PUBLIC WORKS BOARD Lease Revenue Bonds; Series I-1 % 11/1/2029 CALIFORNIA DEPARTMENT OF WATER RESOURCES Water System Revenue Bonds, Central Valley J-1; Unrefunded % 12/1/2011 Water System Revenue Bonds, Central Valley J-3; Prerefunded % 12/1/2011 Water System Revenue Bonds, Central Valley J-3; Unrefunded % 12/1/2011 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A % 10/1/2030 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY UniHealth America; Certificates of Participation; 1993 Series A % 10/1/2014 CALIFORNIA, STATE OF General Obligation Bonds % 6/1/2033 General Obligation Bonds; 2005 % 5/1/2027 Variable Purpose % 3/1/2028 Variable Purpose % 4/1/2038 CAMPBELL UNION HIGH SCHOOL DISTRICT Refunding Bonds % 8/1/2030 CUCAMONGA COUNTY WATER DISTRICT Water Facilities and Refinancing, 2001 % 9/1/2016 EAST SIDE UNION HIGH SCHOOL DISTRICT Santa Clara County; Ref-2012 Crossover % 9/1/2023 ELSINORE VALLEY MUNICIPAL WATER DISTRICT Certificates of Participation % 7/1/2012 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT Election 1999; Series C % 8/1/2027 KERN HIGH SCHOOL DISTRICT General Obligation Refunding Bonds; 1996 Series A % 8/1/2016 Series General Obligation Refunding Bonds; 2004 Series A % 8/1/2026 LOS ANGELES COMMUNITIES REDEVELOPMENT AGENCY Bunker Hill Project; Series A % 12/1/2027 LOS ANGELES COUNTY METROPOLITAN TRANSAPORTATION AUTHORITY Refunding Bonds; 2003 Series A % 7/1/2018 LOS ANGELES UNIFIED DISTRICT OF CALIFORNIA 2005 General Obligation Refunding Bonds; Series A-1 % 7/1/2020 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Series C % 7/1/2035 Water System Revenue Bonds, 2005 Series A % 3/1/2016 M-S-R PUBLIC POWER AGENCY SAN JUAN PROJECT REVENUE San Juan Project Refunding Revenue Bonds; Series F % 7/1/2013 NEWPORT BEACH, CITY OF Refunding Revenue Bonds; Hoag Memorial Hospital Presbyterian % 12/1/2024 NOVATO UNIFIED SCHOOL DISTRICT General Obligation bonds; Election 2001; Series 2005 % 8/1/2028 OAKLAND REDEVELOPMENT AGENCY Central District Redevelopment Project; Series 1992 % 2/1/2014 RIVERSIDE COUNTY PALM DESERT FINANCING AUTHORITY Lease Revenue Bonds; Series A % 5/1/2022 ROSEVILLE NATURAL GAS FINANCING AUTHORITY Gas Revenue Bonds; Series 2007 % 2/15/2024 ROSEVILLE WOODCREEK WEST Special Tax Refunding; Series 2005 % 9/1/2030 SACRAMENTO CITY FINANCING AUTHORITY Capital Improvement: Series A % 12/1/2036 SADDLEBACK VALLEY UNIFIED SCHOOL DISTRICT PUBLIC FIN AUTH. Special Tax Revenue Bonds; 1996 Series A % 9/1/2016 SAN MARINO UNIFIED SCHOOL DISTRICT General Obligation Bonds; 1998 Series B % 7/1/2016 SANTA ANA UNIFIED SCHOOL DISTRICT Certificates of Participation % 4/1/2037 SANTA CLARA COUNTY FINANCING AUTHORITY Lease Revenue Refunding Bonds; 1997 Series A % 11/15/2012 Lease Revenue Refunding Bonds; 1997 Series A % 11/15/2013 Multiple Facilities Project % 11/15/2016 See accompanying notes to financial statements 7 California Tax-Free Income Fund Portfolio of Investments (Unaudited) - (continued) 2/28/2011 Security Description Par Value Rate Maturity Value (Note 1) SANTA MARIA JOINT UNION HIGH SCHOOL DISTRICT Election 2004; Capital Appreciation Bonds $ % 8/1/2029 $ SANTA MONICA - MALIBU UNIFIED SCHOOL DISTRICT Election 2006; Series A % 8/1/2032 SONOMA COUNTY JUNIOR COLLEGE DISTRICT Election 2002; Series B % 8/1/2027 SONOMA, COUNTY OF Certificates of Participation; 2002 Series A % 11/15/2012 SOUTH COAST AIR QUALITY MANAGEMENT DISTRICT Installment Sale Revenue Bonds; Series 1992 % 8/1/2011 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Multiple Project Revenue Bonds; Series 1989 % 7/1/2013 UNIVERSITY OF CALIFORNIA Limited Project Revenue Bonds; 2007 Series D % 5/15/2024 VAL VERDE UNIFIED SCHOOL DISTRICT Refunding and School Construction Project; 2005 Series B % 1/1/2024 School Construction Project; Unrefunded; 2005 Series B % 1/1/2024 WEST VALLEY MISSION COMMUNITY COLLEGE DISTRICT Election 2004; Series A % 8/1/2030 WILLIAM S. HART UNION HIGH SCHOOL DISTRICT Election 2001; Capital Appreciation Bonds, Series B % 9/1/2029 YUBA COUNTY LEVEE FINANCING AUTHORITY Levee Financing Project; Series A % 9/1/2038 Total Long-Term Securities (Cost $96,825,628) VARIABLE RATE DEMAND NOTES* (2.22%) SACRAMENTO COUNTY CALIFORNIA SANITATION DISTRICT Refunded Sub Lien-B % 3/1/2011 Total Variable Rate Demand Notes (Cost $2,200,000) Total Investments (Cost $99,025,628) (a) (98.78%) Other Net Assets (1.22%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $98,902,187. At February 28, 2011, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized depreciation $ ) * Stated maturity reflects next reset date. See accompanying notes to financial statements 8 California Insured Intermediate Fund Portfolio of Investments (Unaudited) 2/28/2011 Security Description Par Value Rate Maturity Value (Note 1) LONG-TERM SECURITIES (85.13%) BAY AREA INFRASTRUCTURE FINANCING AUTHORITY State Payment Acceleration Notes $ % 8/1/2017 $ BEVERLY HILLS PUBLIC FINANCIAL AUTHORITY Lease Revenue Refunding; Series A % 6/1/2013 CALIFORNIA STATE PUBLIC WORKS BOARD Lease Revenue Refunding Bonds; 2001 Series A % 6/1/2012 University of California Research Project % 11/1/2014 CHAFFEY UNION HIGH SCHOOL DISTRICT General Obligation Bonds; Series C % 5/1/2012 EASTERN MUNICIPAL WATER DISTRICT Water and Sewer Revenue; Series 2010 A % 7/1/2012 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds 2005 % 8/1/2012 FRESNO, CITY OF Water System Revenue Refunding; Series A % 6/1/2011 JURUPA PUBLIC FINANCING AUTHORITY Revenue Bonds; 2010 Series A % 9/1/2017 KINGS RIVER CONSERVATION DISTRICT Pine Flat Power Revenue Refunding Bonds; Series G % 1/1/2019 LOS ANGELES DEPARTMENT OF WATER AND POWER Power Project Revenue Bond; 2001 Series A % 7/1/2014 LOS ANGELES UNIFIED SCHOOL DISTRICT 2007 General Obligation Refunding Bonds % 1/1/2028 MONTEREY, COUNTY OF Certificates of Participation % 8/1/2014 NORTH ORANGE COUNTY COMMUNITY COLLEGE DISTRICT 2005 General Obligation Refunding Bonds % 8/1/2014 General Obligation Bonds; 2002 Series A % 8/1/2012 SAN BERNARDINO, COUNTY OF Certificates of Participation; Series 2002 A % 7/1/2015 SAN FRANCISCO CITY & COUNTY PUBLIC UTILITIES COMMISSION Clean Water Revenue Bonds; 2003 Refunding Series A % 10/1/2015 Water Revenue Bonds; Series 2001 A % 11/1/2015 Water Revenue Refunding Bonds; Series B % 11/1/2013 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY San Juan Power Project 2002 Refunding; Series A % 1/1/2013 THE REGENTS OF THE UNIVERSITY OF CALIFORNIA Medical Center Pooled Revenue Bonds; Series A % 5/15/2028 Total Long-Term Securities (Cost $10,501,227) VARIABLE RATE DEMAND NOTES* (13.58%) CALIFORNIA STATE Kindergarten; Series A-5 Remarket % 3/1/2011 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY John Muir Health Revenue Bonds; Series 2008 C % 3/1/2011 IRVINE, CITY OF Limited Obligation Assesment District No 93-14 % 3/1/2011 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Water Revenue Bonds, 2000 Authorization; Series B-3 % 3/1/2011 Total Variable Rate Demand Notes (Cost $1,700,000) Total Investments (Cost $12,201,227) (a) (98.71%) Other Net Assets (1.29%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $12,200,952. At February 28, 2011, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ * Stated maturity reflects next reset date. See accompanying notes to financial statements 9 California Tax Free Money Market Fund Portfolio of Investments (Unaudited) 2/28/2011 Security Description Par Value Rate Maturity Value (Note 1) TAX AND REVENUE ANTICIPATION NOTES (10.35%) CALIFORNIA SCHOOL CASH RESERVE PROGRAM AUTHORITY 2010-2011 Bonds; Series D $ % 3/1/2011 $ RIVERSIDE, COUNTY OF CA 2010-2011; Series B % 6/30/2011 SANTA BARBARA, COUNTY OF CA 2010-2011; Series A % 6/30/2011 TURLOCK IRRIGATION DISTRICT First Priority Subordinated Revenue Notes, Series 2010 % 8/12/2011 Total Tax & Revenue Anticipation Notes (Cost $6,015,536) VARIABLE RATE DEMAND NOTES* (89.97%) ABAG FINANCIAL AUTHORITY FOR NON-PROFIT CORPS Revenue Bonds % 3/3/2011 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY California Institute of Technology; 2006 Series B % 3/3/2011 CALIFORNIA HEALTH FACILITIES FINANCING AUTHORITY Catholic Healthcare West Loan Program; 2005 Series H % 3/2/2011 CALIFORNIA INFRASTRUCTURE & ECONOMIC DEVELOPMENT BANK The J. Paul Getty Trust Revenue Bonds; 2003 Series B % 3/1/2011 Refunding Revenue Bonds; Pacific Gas and Electric Company, 2009 Series B % 3/1/2011 CALIFORNIA MUNICIPAL FINANCE AUTHORITY Refunding Revenue Bonds; Chevron USA Inc, Series 2005 % 3/1/2011 CALIFORNIA POLLUTION CONTROL FINANCING AUTHORITY Refunding Revenue Bonds; Exxon Mobil, Series 2000 % 3/1/2011 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY Revenue Refunding Bonds - Series 2007A % 3/2/2011 Revenue Refunding Bonds - Series 2008B % 3/2/2011 CALIFORNIA, STATE OF Series B; Subseries B-1 % 3/2/2011 Kindergarten; Series A-6 % 3/3/2011 CHINO BASIN CALIFORNIA REGIONAL FINANCING AUTHORITY Inland Emprire Utilities Agency; Series 2008 B % 3/2/2011 CITY OF SAN JOSE FINANCING AUTHORITY Lease Revenue Bonds, Hayes Mansion Refunding Project; Series 2008C % 3/2/2011 EASTERN MUNICIPAL WATER DISTRICT Water and Sewer Revenue; Series 2008 C % 3/2/2011 Water and Sewer Revenue; Series 2008 G % 3/2/2011 IRVINE IMPROVEMENT BOND ACT 1915 Assesment District No 87-8 % 3/1/2011 Assesment District No 94-13 % 3/1/2011 Assesment District No 94-15 % 3/1/2011 Limited Obligation Assesment District No 93-14 % 3/1/2011 LOS ANGELES DEPARTMENT OF WATER AND POWER Power System; Subseries A-7 % 3/3/2011 Water System; Subseries B-2 % 3/1/2011 Water System; Subseries B-3 % 3/3/2011 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Water Revenue Bonds, 2000 Authorization; Series B-3 % 3/1/2011 Water Revenue Refunding Bonds; 2001 Series C-2 % 3/1/2011 ORANGE COUNTY HOUSING AUTHORITY Lantern Pines PJ-CC % 3/2/2011 ORANGE COUNTY WATER DISTRICT Certificates of Participation; 2003 Series A % 3/2/2011 PARAMOUNT UNIFIED SCHOOL DISTRICT School Facility Bridge Funding % 3/3/2011 SAN DIEGO COUNTY REGIONAL TRANSPORTATION COMMISSION Sales Tax Revenue Bonds; 2008 Series B % 3/3/2011 SANTA CLARA COUNTY FINANCING AUTHORITY Multiple Facilities Project % 3/2/2011 SOUTH PLACER WASTEWATER AUTHORITY Refunding Wastewater Revenue Bonds; 2008 Series A % 3/3/2011 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Power Project Revenue Bonds; 2008 Subordinate Refunding Series B % 3/2/2011 See accompanying notes to financial statements 10 California Tax-Free Money Market Fund Portfolio of Investments (Unaudited) - (continued) 2/28/2011 Security Description Par Value Rate Maturity Value (Note 1) TRACY, CITY OF Sycamore: 7/03 $ % 3/3/2011 $ TUSTIN, CITY OF Improvement Bond Act 95-2 % 3/1/2011 Total Variable Rate Demand Notes (Cost $52,304,000) Total Investments (Cost $58,319,536) (a) (100.32%) Other Net Assets (-0.32%) ) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $58,319,536. * Stated maturity reflects next reset date. U.S. GovernmentSecurities Fund Portfolio of Investments (Unaudited) 2/28/2011 Security Description Par Value Rate Maturity Value (Note 1) Corporate Bonds (2.57%) Citigroup Funding $ % 10/22/2012 $ Total Corporate Bonds (Cost $1,002,187) Federal Home Loan Mortgage Corporation (3.27%) % 3/15/2011 Total Federal Home Loan Mortgage Corporation (Cost $1,300,435) Government National Mortgage Association (15.05%) % 4/15/2014 % 4/15/2014 % 4/15/2016 % 4/15/2016 % 5/15/2016 % 9/15/2018 % 10/15/2018 % 7/15/2020 % 1/15/2025 % 1/15/2026 % 4/15/2036 % 3/15/2038 % 6/15/2038 Total Government National Mortgage Association (Cost $5,513,228) United States Treasury Bills (0.25%) %^ 3/10/2011 Total United States Treasury Bills (Cost $99,998) United States Treasury Bonds (15.22%) % 5/15/2016 % 5/15/2038 Total United States Treasury Bonds (Cost $6,175,624) United States Treasury Notes (62.45%) % 3/31/2011 % 8/31/2011 % 10/31/2013 % 5/15/2014 % 2/15/2015 % 6/30/2017 % 11/15/2018 Total United States Treasury Notes (Cost $24,705,098) See accompanying notes to financial statements 11 U.S. Government Securities Fund Portfolio of Investments (Unaudited) - (continued) 2/28/2011 Security Description Par Value Rate Maturity Value (Note 1) Total Investments (Cost $38,796,570) (a) (98.81%) $ Other Net Assets (1.19%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $38,796,570. At February 28, 2011, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ ^ Zero coupon bond. Interest rate presented is yield to maturity. Short-Term U.S. Government Bond Fund Portfolio of Investments (Unaudited) 2/28/2011 Security Description Par Value Rate Maturity Value (Note 1) Corporate Bonds (6.41%) Citigroup Funding $ % 10/22/2012 $ Total Corporate Bonds (Cost $1,002,187) Government National Mortgage Association* (2.50%) % 7/1/2011 % 1/1/2012 Total Government National Mortgage Association (Cost $388,463) United States Treasury Bills (3.76%) %^ 10/20/2011 Total United States Treasury Bills (Cost $599,060) United States Treasury Notes (86.68%) % 11/15/2011 % 1/15/2012 % 2/15/2012 % 3/15/2012 % 4/15/2012 % 5/15/2012 % 6/15/2012 % 7/15/2012 % 7/31/2012 % 8/15/2012 % 9/15/2012 % 10/15/2012 % 11/15/2012 % 12/15/2012 % 1/15/2013 % 6/15/2013 Total United States Treasury Notes (Cost $13,649,975) Total Investments (Cost $15,639,685) (a) (99.35%) Other Net Assets (0.65%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $15,639,685. At February 28, 2011, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ * Stated maturity reflects next reset date. ^ Zero coupon bond. Interest rate presented is yield to maturity. See accompanying notes to financial statements 12 The United States Treasury Trust Portfolio of Investments (Unaudited) 2/28/2011 Security Description Par Value Rate Maturity Value (Note 1) Commercial Paper (16.21%) Straight-A-Funding CP* $ 3/1/2011 $ Total Commercial Paper (Cost $9,999,931) United States Treasury Bills (84.13%) %^ 3/3/2011 %^ 3/10/2011 %^ 3/17/2011 %^ 3/24/2011 %^ 4/21/2011 %^ 4/28/2011 %^ 5/5/2011 Total United States Treasury Bills (Cost $51,894,681) Total Investments (Cost $61,894,612) (a) (100.34%) Other Net Assets (-0.34%) ) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $61,894,612. * Backed by the full faith and credit of the US Government. ^ Zero coupon bond. Interest rate presented is yield to maturity. See accompanying notes to financial statements 13 S&P 500 Index Fund Portfolio of Investments (Unaudited) 2/28/2011 Company Shares Value (Note 1) Common Stock (99.58%) Basic Materials (3.65%) Airgas Inc $ Air Products & Chemicals Inc AK Steel Holding Corp Alcoa Inc Allegheny Technologies Inc CF Industries Holdings Inc Cliffs Natural Resources Inc Dow Chemical Co Eastman Chemical Co Ecolab Inc EI du Pont de Nemours & Co FMC Corp Freeport-McMoRan Copper & Gold Inc International Flavors & Fragrances Inc International Paper Co MeadWestvaco Corp Monsanto Co Newmont Mining Corp Nucor Corp Plum Creek Timber Co Inc PPG Industries Inc Praxair Inc Sherwin-Williams Co Sigma-Aldrich Corp Titanium Metals Corp* United States Steel Corp Vulcan Materials Co Weyerhaeuser Co Total Basic Materials Communications (11.68%) Akamai Technologies Inc* Amazon.com Inc* American Tower Corp* AT&T Inc CBS Corp CenturyLink Inc Cisco Systems Inc* Comcast Corp Corning Inc DIRECTV* Discovery Communications Inc* eBay Inc* Expedia Inc Frontier Communications Corp Gannett Co Inc Google Inc* Harris Corp Interpublic Group of Cos Inc* JDS Uniphase Corp* Juniper Networks Inc* McAfee Inc* McGraw-Hill Cos Inc MetroPCS Communications Inc* Meredith Corp Motorola Mobility Holdings Inc* Motorola Solutions Inc* New York Times Co* News Corp Omnicom Group Inc Priceline.com Inc* Company Shares Value (Note 1) QUALCOMM Inc $ Qwest Communications International Inc Scripps Networks Interactive Inc Sprint Nextel Corp* Symantec Corp* Tellabs Inc Time Warner Cable Inc Time Warner Inc VeriSign Inc Verizon Communications Inc Viacom Inc Walt Disney Co Washington Post Co 47 Windstream Corp Yahoo! Inc* Total Communications Consumer, Cyclical (8.61%) Abercrombie & Fitch Co AutoNation Inc* AutoZone Inc* Bed Bath & Beyond Inc* Best Buy Co Inc Big Lots Inc* Carnival Corp Cintas Corp Coach Inc Costco Wholesale Corp CVS Caremark Corp Darden Restaurants Inc DR Horton Inc Family Dollar Stores Inc Fastenal Co Ford Motor Co* GameStop Corp* Gap Inc Genuine Parts Co Goodyear Tire & Rubber Co* Harley-Davidson Inc Harman International Industries Inc Hasbro Inc Home Depot Inc International Game Technology JC Penney Co Inc Johnson Controls Inc Kohl's Corp* Lennar Corp Lowe's Cos Inc Ltd Brands Inc Macy's Inc Marriott International Inc Mattel Inc McDonald's Corp Newell Rubbermaid Inc NIKE Inc Nordstrom Inc Office Depot Inc* O'Reilly Automotive Inc* PACCAR Inc Polo Ralph Lauren Corp Pulte Group Inc* RadioShack Corp Ross Stores Inc Sears Holdings Corp* Southwest Airlines Co Company Shares Value (Note 1) Staples Inc $ Starbucks Corp Starwood Hotels & Resorts Worldwide Inc Target Corp Tiffany & Co TJX Cos Inc Urban Outfitters Inc* VF Corp Walgreen Co Wal-Mart Stores Inc Whirlpool Corp WW Grainger Inc Wynn Resorts Ltd Wyndham Worldwide Corp Yum! Brands Inc Total Consumer, Cyclical Consumer, Non-Cyclical (20.26%) Abbott Laboratories Aetna Inc Allergan Inc Altria Group Inc AmerisourceBergen Corp Amgen Inc* Apollo Group Inc* Archer-Daniels-Midland Co Automatic Data Processing Inc Avery Dennison Corp Avon Products Inc Baxter International Inc Becton Dickinson and Co Biogen Idec Inc* Boston Scientific Corp* Bristol-Myers Squibb Co Brown-Forman Corp Campbell Soup Co Cardinal Health Inc CareFusion Corp* Celgene Corp* Cephalon Inc* CIGNA Corp Clorox Co Coca-Cola Co Coca-Cola Enterprises Inc ConAgra Foods Inc Constellation Brands Inc* Coventry Health Care Inc* CR Bard Inc DaVita Inc* Dean Foods Co* DENTSPLY International Inc DeVry Inc Dr Pepper Snapple Group Inc Eli Lilly & Co Equifax Inc Estee Lauder Cos Inc Express Scripts Inc* Forest Laboratories Inc* Fortune Brands Inc General Mills Inc Genzyme Corp* Gilead Sciences Inc* H&R Block Inc Hershey Co HJ Heinz Co Hormel Foods Corp Hospira Inc* See accompanying notes to financial statements 14 S&P 500 Index Fund Portfolio of Investments (Unaudited) – (continued) 2/28/2011 Company Shares Value (Note 1) Humana Inc* $ Intuitive Surgical Inc* Iron Mountain Inc JM Smucker Co Johnson & Johnson Kellogg Co Kimberly-Clark Corp Kraft Foods Inc Kroger Co Laboratory Corp of America Holdings* Life Technologies Corp* Lorillard Inc Mastercard Inc McCormick & Co Inc McKesson Corp Mead Johnson Nutrition Co Medco Health Solutions Inc* Medtronic Inc Merck & Co Inc Molson Coors Brewing Co Monster Worldwide Inc* Moody's Corp Mylan Inc* Patterson Cos Inc Paychex Inc PepsiCo Inc Pfizer Inc Philip Morris International Inc Procter & Gamble Co Quanta Services Inc* Quest Diagnostics Inc Reynolds American Inc Robert Half International Inc RR Donnelley & Sons Co SAIC Inc* Safeway Inc Sara Lee Corp St Jude Medical Inc* Stryker Corp SUPERVALU Inc Sysco Corp Tenet Healthcare Corp* Total System Services Inc Tyson Foods Inc UnitedHealth Group Inc Varian Medical Systems Inc* Visa Inc Watson Pharmaceuticals Inc* WellPoint Inc* Western Union Co Whole Foods Market Inc Zimmer Holdings Inc* Total Consumer, Non-Cyclical Diversified (0.05%) Leucadia National Corp Total Diversified Energy (12.88%) Anadarko Petroleum Corp Apache Corp Baker Hughes Inc Cabot Oil & Gas Corp Cameron International Corp* Chesapeake Energy Corp Chevron Corp ConocoPhillips Company Shares Value (Note 1) Consol Energy Inc $ Denbury Resources Inc* Devon Energy Corp Diamond Offshore Drilling Inc El Paso Corp EOG Resources Inc EQT Corp Exxon Mobil Corp First Solar Inc* FMC Technologies Inc* Halliburton Co Helmerich & Payne Inc Hess Corp Marathon Oil Corp Massey Energy Co Murphy Oil Corp Nabors Industries Ltd* National Oilwell Varco Inc Noble Energy Inc Occidental Petroleum Corp Peabody Energy Corp Pioneer Natural Resources Co QEP Resources Inc Range Resources Corp Rowan Cos Inc* Schlumberger Ltd Southwestern Energy Co* Spectra Energy Corp Sunoco Inc Tesoro Corp* Valero Energy Corp Williams Cos Inc Total Energy Financial (15.17%) ACE Ltd Aflac Inc Allstate Corp American Express Co American International Group Inc* American International Group Inc Warrants* Ameriprise Financial Inc AON Corp Apartment Investment & Management Co Assurant Inc AvalonBay Communities Inc Bank of America Corp Bank of New York Mellon Corp BB&T Corp Berkshire Hathaway Inc* Boston Properties Inc Capital One Financial Corp CB Richard Ellis Group Inc* Charles Schwab Corp Chubb Corp Cincinnati Financial Corp Citigroup Inc* CME Group Inc Comerica Inc Discover Financial Services E*Trade Financial Corp* Equity Residential Federated Investors Inc Fifth Third Bancorp Company Shares Value (Note 1) First Horizon National Corp* $ Franklin Resources Inc Genworth Financial Inc* Goldman Sachs Group Inc Hartford Financial Services Group Inc HCP Inc Health Care REIT Inc Host Hotels & Resorts Inc Hudson City Bancorp Inc Huntington Bancshares Inc IntercontinentalExchange Inc* Invesco Ltd Janus Capital Group Inc JPMorgan Chase & Co KeyCorp Kimco Realty Corp Legg Mason Inc Lincoln National Corp Loews Corp M&T Bank Corp Marsh & McLennan Cos Inc Marshall & Ilsley Corp MetLife Inc Morgan Stanley NASDAQ OMX Group Inc* Northern Trust Corp NYSE Euronext People's United Financial Inc PNC Financial Services Group Inc Principal Financial Group Inc Progressive Corp ProLogis Prudential Financial Inc Public Storage Regions Financial Corp Simon Property Group Inc SLM Corp* State Street Corp SunTrust Banks Inc T Rowe Price Group Inc Torchmark Corp Travelers Cos Inc Unum Group US Bancorp Ventas Inc Vornado Realty Trust Wells Fargo & Co XL Group Plc Zions Bancorporation Total Financial Industrial (11.21%) 3M Co Agilent Technologies Inc* Amphenol Corp Ball Corp Bemis Co Inc Boeing Co Caterpillar Inc CH Robinson Worldwide Inc CSX Corp Cummins Inc Danaher Corp Deere & Co Dover Corp Eastman Kodak Co* Eaton Corp See accompanying notes to financial statements 15 S&P 500 Index Fund Portfolio of Investments (Unaudited) – (continued) 2/28/2011 Company Shares Value (Note 1) Emerson Electric Co $ Expeditors International of Washington Inc FedEx Corp FLIR Systems Inc Flowserve Corp Fluor Corp General Dynamics Corp General Electric Co Goodrich Corp Honeywell International Inc Illinois Tool Works Inc ITT Corp Jabil Circuit Inc Jacobs Engineering Group Inc* L-3 Communications Holdings Inc Leggett & Platt Inc Lockheed Martin Corp Masco Corp Molex Inc Norfolk Southern Corp Northrop Grumman Corp Owens-Illinois Inc* Pall Corp Parker Hannifin Corp PerkinElmer Inc Precision Castparts Corp Raytheon Co Republic Services Inc Rockwell Automation Inc Rockwell Collins Inc Roper Industries Inc Ryder System Inc Sealed Air Corp Snap-On Inc Stanley Black & Decker Inc Stericycle Inc* Textron Inc Thermo Fisher Scientific Inc* Union Pacific Corp United Parcel Service Inc United Technologies Corp Waste Management Inc Waters Corp* Total Industrial Technology (12.86%) Adobe Systems Inc* Advanced Micro Devices Inc* Altera Corp Analog Devices Inc Apple Inc* Applied Materials Inc Autodesk Inc* BMC Software Inc* Broadcom Corp CA Inc Citrix Systems Inc* Cognizant Technology Solutions Corp* Computer Sciences Corp Company Shares Value (Note 1) Compuware Corp* $ Dell Inc* Dun & Bradstreet Corp Electronic Arts Inc* EMC Corp* Fidelity National Information Services Inc Fiserv Inc* Hewlett-Packard Co Intel Corp International Business Machines Corp Intuit Inc* KLA-Tencor Corp Lexmark International Inc* Linear Technology Corp LSI Corp* MEMC Electronic Materials Inc* Microchip Technology Inc Micron Technology Inc* Microsoft Corp National Semiconductor Corp NetApp Inc* Novell Inc* Novellus Systems Inc* NVIDIA Corp* Oracle Corp Pitney Bowes Inc QLogic Corp* Red Hat Inc* Salesforce.com Inc* SanDisk Corp* Teradata Corp* Teradyne Inc* Texas Instruments Inc Western Digital Corp* Xerox Corp Xilinx Inc Total Technology Utilities (3.21%) AES Corp* Ameren Corp American Electric Power Co Inc CenterPoint Energy Inc CMS Energy Corp Consolidated Edison Inc Constellation Energy Group Inc Dominion Resources Inc DTE Energy Co Duke Energy Corp Edison International Entergy Corp Exelon Corp FirstEnergy Corp Integrys Energy Group Inc NextEra Energy Inc Nicor Inc NiSource Inc Northeast Utilities Company Shares Value (Note 1) NRG Energy Inc* $ Pepco Holdings Inc PG&E Corp Pinnacle West Capital Corp PPL Corp Progress Energy Inc Public Service Enterprise Group Inc SCANA Corp Sempra Energy Southern Co TECO Energy Inc Wisconsin Energy Corp Xcel Energy Inc Total Utilities Total Common Stock (Cost $63,019,958) Short-Term Investments (0.11%) United States Treasury Bills (0.11%) Par Value United States T-Bill 05/12/2011 (b) $ Total United States Treasury Bills Total Short-Term Investments (Cost $99,971) Total Investments (Cost $63,119,929) (a) (99.69%) Other Net Assets (0.31%) Net Assets (100.00%) $ * Non-Income Producing Security (a) Aggregate cost for federal income tax purpose is $63,655,225. At February 28, 2011, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At February 28, 2011, certain United States Treasury Bills with a market value of $99,979 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at February 28, 2011: Contracts - $50 times premium / delivery month / commitment S&P 500 E-mini Unrealized Appreciation 6 / Mar 2011 / Long $ See accompanying notes to financial statements 16 S&P MidCap Index Fund Portfolio of Investments (Unaudited) 2/28/2011 Company Shares Value (Note 1) Common Stock (98.41%) Basic Materials (4.54%) Albemarle Corp $ Ashland Inc Cabot Corp Compass Minerals International Inc Cytec Industries Inc Intrepid Potash Inc* Louisiana-Pacific Corp* Lubrizol Corp Minerals Technologies Inc Olin Corp Potlatch Corp Rayonier Inc Reliance Steel & Aluminum Co RPM International Inc Sensient Technologies Corp Steel Dynamics Inc Valspar Corp Total Basic Materials Communications (5.51%) ADTRAN Inc AOL Inc* Ciena Corp* Cincinnati Bell Inc* Equinix Inc* F5 Networks Inc* Factset Research Systems Inc Harte-Hanks Inc John Wiley & Sons Inc Lamar Advertising Co* NetFlix Inc* NeuStar Inc* Plantronics Inc Polycom Inc* Rackspace Hosting Inc* RF Micro Devices Inc* Scholastic Corp Telephone & Data Systems Inc TIBCO Software Inc* tw telecom inc* ValueClick Inc* Total Communications Consumer, Cyclical (13.61%) 99 Cents Only Stores* Advance Auto Parts Inc Aeropostale Inc* Alaska Air Group Inc* American Eagle Outfitters Inc AnnTaylor Stores Corp* Ascena Retail Group Inc* Bally Technologies Inc* Barnes & Noble Inc BJ's Wholesale Club Inc* Bob Evans Farms Inc BorgWarner Inc* Boyd Gaming Corp* Brinker International Inc Cheesecake Factory Inc* Chico's FAS Inc Chipotle Mexican Grill Inc* Coldwater Creek Inc* Collective Brands Inc* Copart Inc* Company Shares Value (Note 1) Deckers Outdoor Corp* $ Dick's Sporting Goods Inc* Dollar Tree Inc* DreamWorks Animation SKG Inc* Foot Locker Inc Fossil Inc* Guess? Inc Hanesbrands Inc* Herman Miller Inc HNI Corp Ingram Micro Inc* International Speedway Corp J Crew Group Inc* JetBlue Airways Corp* KB Home Life Time Fitness Inc* LKQ Corp* MDC Holdings Inc Mohawk Industries Inc* MSC Industrial Direct Co NVR Inc* Oshkosh Corp* Owens & Minor Inc Panera Bread Co* PetSmart Inc Phillips-Van Heusen Corp Polaris Industries Inc Regis Corp Rovi Corp* Ryland Group Inc Saks Inc* Tech Data Corp* Thor Industries Inc Timberland Co* Toll Brothers Inc* Tractor Supply Co Under Armour Inc* Warnaco Group Inc* Watsco Inc Wendy's/Arby's Group Inc Williams-Sonoma Inc WMS Industries Inc* Total Consumer, Cyclical Consumer, Non-Cyclical (18.07%) Aaron's Inc Alberto-Culver Co Alliance Data Systems Corp* American Greetings Corp Beckman Coulter Inc Bio-Rad Laboratories Inc* Career Education Corp* Charles River Laboratories International Inc* Church & Dwight Co Inc Community Health Systems Inc* Convergys Corp* Corinthian Colleges Inc* Corn Products International Inc Corporate Executive Board Co Corrections Corp of America* Covance Inc* Deluxe Corp Edwards Lifesciences Corp* Endo Pharmaceuticals Holdings Inc* Company Shares Value (Note 1) Flowers Foods Inc $ FTI Consulting Inc* Gartner Inc* Gen-Probe Inc* Global Payments Inc Green Mountain Coffee Roasters Inc* Hansen Natural Corp* Health Management Associates Inc* Health Net Inc* Henry Schein Inc* Hill-Rom Holdings Inc Hologic Inc* IDEXX Laboratories Inc* Immucor Inc* ITT Educational Services Inc* Kinetic Concepts Inc* Korn/Ferry International* Lancaster Colony Corp Lender Processing Services Inc LifePoint Hospitals Inc* Lincare Holdings Inc Manpower Inc Masimo Corp Medicis Pharmaceutical Corp Mednax Inc* Navigant Consulting Inc* Omnicare Inc Perrigo Co Pharmaceutical Product Development Inc Ralcorp Holdings Inc* Rent-A-Center Inc ResMed Inc* Rollins Inc Ruddick Corp Scotts Miracle-Gro Co Service Corp International Smithfield Foods Inc* Sotheby's STERIS Corp Strayer Education Inc Techne Corp Thoratec Corp* Tootsie Roll Industries Inc Towers Watson & Co Tupperware Brands Corp United Rentals Inc* United Therapeutics Corp* Universal Corp Universal Health Services Inc Valeant Pharmaceuticals International Inc VCA Antech Inc* Vertex Pharmaceuticals Inc* WellCare Health Plans Inc* Total Consumer, Non-Cyclical Energy (6.91%) Arch Coal Inc Atwood Oceanics Inc* Bill Barrett Corp* Cimarex Energy Co Dril-Quip Inc* Exterran Holdings Inc* Forest Oil Corp* Frontier Oil Corp* See accompanying notes to financial statements 17 S&P MidCap Index Fund Portfolio of Investments (Unaudited) – (continued) 2/28/2011 Company Shares Value (Note 1) National Fuel Gas Co $ Newfield Exploration Co* Oceaneering International Inc* Patriot Coal Corp* Patterson-UTI Energy Inc Plains Exploration & Production Co* Pride International Inc* Questar Corp Quicksilver Resources Inc* SM Energy Co Superior Energy Services Inc* Unit Corp* Total Energy Financial (17.19%) Affiliated Managers Group Inc* Alexandria Real Estate Equities Inc AMB Property Corp American Financial Group Inc Apollo Investment Corp Arthur J Gallagher & Co Associated Banc-Corp Astoria Financial Corp BancorpSouth Inc Bank of Hawaii Corp BRE Properties Inc Brown & Brown Inc Camden Property Trust Cathay General Bancorp City National Corp Commerce Bancshares Inc CoreLogic Inc Corporate Office Properties Trust Cousins Properties Inc Cullen/Frost Bankers Inc Duke Realty Corp East West Bancorp Inc Eaton Vance Corp Equity One Inc Essex Property Trust Inc Everest Re Group Ltd Federal Realty Investment Trust Fidelity National Financial Inc First American Financial Corp First Niagara Financial Group Inc FirstMerit Corp Fulton Financial Corp Greenhill & Co Inc Hanover Insurance Group Inc HCC Insurance Holdings Inc Highwoods Properties Inc Hospitality Properties Trust International Bancshares Corp Jefferies Group Inc Jones Lang LaSalle Inc Liberty Property Trust Macerich Co Mack-Cali Realty Corp Mercury General Corp Nationwide Health Properties Inc Company Shares Value (Note 1) New York Community Bancorp Inc $ NewAlliance Bancshares Inc Old Republic International Corp Omega Healthcare Investors Inc Prosperity Bancshares Inc Protective Life Corp Raymond James Financial Inc Realty Income Corp Regency Centers Corp Reinsurance Group of America Inc Senior Housing Properties Trust SL Green Realty Corp StanCorp Financial Group Inc SVB Financial Group* Synovus Financial Corp Taubman Centers Inc TCF Financial Corp Transatlantic Holdings Inc Trustmark Corp UDR Inc Unitrin Inc Valley National Bancorp Waddell & Reed Financial Inc Washington Federal Inc Webster Financial Corp Weingarten Realty Investors Westamerica Bancorporation WR Berkley Corp Total Financial Industrial (18.54%) Acuity Brands Inc Aecom Technology Corp* AGCO Corp* Alexander & Baldwin Inc Alliant Techsystems Inc AMETEK Inc Aptargroup Inc Arrow Electronics Inc* Avnet Inc* BE Aerospace Inc* Brink's Co Bucyrus International Inc Carlisle Cos Inc Clean Harbors Inc* Con-way Inc Crane Co Donaldson Co Inc Energizer Holdings Inc* Gardner Denver Inc GATX Corp Gentex Corp Graco Inc Granite Construction Inc Greif Inc Harsco Corp Hubbell Inc IDEX Corp Itron Inc* JB Hunt Transport Services Inc 33 Joy Global Inc Kansas City Southern* Company Shares Value (Note 1) KBR Inc $ Kennametal Inc Kirby Corp* Landstar System Inc Lennox International Inc Lincoln Electric Holdings Inc Martin Marietta Materials Inc Matthews International Corp Mettler-Toledo International Inc* Mine Safety Appliances Co National Instruments Corp Nordson Corp Overseas Shipholding Group Inc Packaging Corp of America Pentair Inc Regal-Beloit Corp Rock-Tenn Co Shaw Group Inc* Silgan Holdings Inc Sonoco Products Co SPX Corp Teleflex Inc Temple-Inland Inc Terex Corp* Thomas & Betts Corp* Tidewater Inc Timken Co Trimble Navigation Ltd* Trinity Industries Inc URS Corp* Valmont Industries Inc Vishay Intertechnology Inc* Wabtec Corp Waste Connections Inc Werner Enterprises Inc Woodward Inc Worthington Industries Inc Zebra Technologies Corp* Total Industrial Technology (8.60%) ACI Worldwide Inc* Acxiom Corp* Advent Software Inc* Allscripts Healthcare Solutions Inc* ANSYS Inc* Atmel Corp* Broadridge Financial Solutions Inc Cadence Design Systems Inc* Concur Technologies Inc* Cree Inc* Diebold Inc DST Systems Inc Fair Isaac Corp Fairchild Semiconductor International Inc* Informatica Corp* International Rectifier Corp* Intersil Corp Jack Henry & Associates Inc Lam Research Corp* Mantech International Corp* Mentor Graphics Corp* MICROS Systems Inc* See accompanying notes to financial statements 18 S&P MidCap Index Fund Portfolio of Investments (Unaudited) – (continued) 2/28/2011 Company Shares Value (Note 1) MSCI Inc* $ NCR Corp* Parametric Technology Corp* Quest Software Inc* Riverbed Technology Inc* SEI Investments Co Semtech Corp* Silicon Laboratories Inc* Skyworks Solutions Inc* Solera Holdings Inc SRA International Inc* Synopsys Inc* Total Technology Utilities (5.44%) AGL Resources Inc Alliant Energy Corp Atmos Energy Corp Aqua America Inc Black Hills Corp Cleco Corp DPL Inc Dynegy Inc* Energen Corp Great Plains Energy Inc Hawaiian Electric Industries Inc Company Shares Value (Note 1) IDACORP Inc $ MDU Resources Group Inc NSTAR NV Energy Inc OGE Energy Corp PNM Resources Inc Southern Union Co UGI Corp Vectren Corp Westar Energy Inc WGL Holdings Inc Total Utilities Total Common Stock (Cost $96,005,818) Short-Term Investments (0.27%) United States Treasury Bills (0.27%) Par Value United States T-Bill 06/30/2011 (b) $ Total United States Treasury Bills Total Short-Term Investments (Cost $399,765) Company Shares Value (Note 1) Total Investments (Cost $96,405,583) (a) (98.68%) $ Other Net Assets (1.32%) Net Assets (100.00%) $ * Non-Income Producing Security (a) Aggregate cost for federal income tax purpose is $96,411,517. At February 28, 2011, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At February 28, 2011, certain United States Treasury Bills with a market value of $399,822 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at February 28, 2011: Contracts - $100 times premium / delivery month / commitment S&P Midcap 400 E-mini Unrealized Appreciation 24 / Mar 2011 / Long $ S&P SmallCap Index Fund Portfolio of Investments (Unaudited) 2/28/2011 Company Shares Value (Note 1) Common Stock (92.11%) Basic Materials (2.87%) AMCOL International Corp $ American Vanguard Corp Arch Chemicals Inc Balchem Corp Brush Engineered Materials Inc* Buckeye Technologies Inc Century Aluminum Co* Clearwater Paper Corp* Deltic Timber Corp HB Fuller Co Kaiser Aluminum Corp KapStone Paper and Packaging Corp* Neenah Paper Inc Olympic Steel Inc OM Group Inc* Penford Corp* PolyOne Corp* Quaker Chemical Corp RTI International Metals Inc* Schulman A Inc Schweitzer-Mauduit International Inc Stepan Co Wausau Paper Corp Zep Inc Total Basic Materials Communications (4.63%) Anixter International Inc Arris Group Inc* Company Shares Value (Note 1) Atlantic Tele-Network Inc $ Black Box Corp Blue Coat Systems Inc* Blue Nile Inc* Cbeyond Inc* Cincinnati Bell Inc* ComScore Inc* Comtech Telecommunications Corp DealerTrack Holdings Inc* DG FastChannel Inc* Dolan Co* EMS Technologies Inc* eResearchTechnology Inc* EW Scripps Co* General Communication Inc* Harmonic Inc* Infospace Inc* j2 Global Communications Inc* Knot Inc* LogMeIn Inc* Netgear Inc* Network Equipment Technologies Inc* Neutral Tandem Inc* Novatel Wireless Inc* NTELOS Holdings Corp Nutrisystem Inc Oplink Communications Inc* PC-Tel Inc* Perficient Inc* Sourcefire Inc* Stamps.com Inc Symmetricom Inc* Company Shares Value (Note 1) Tekelec* $ Tollgrade Communications Inc* United Online Inc USA Mobility Inc Viasat Inc* Websense Inc* Total Communications Consumer, Cyclical (13.84%) Allegiant Travel Co Arctic Cat Inc* Audiovox Corp* Big 5 Sporting Goods Corp Biglari Holdings Inc* 63 BJ's Restaurants Inc* Brightpoint Inc* Brown Shoe Co Inc Brunswick Corp Buckle Inc Buffalo Wild Wings Inc* Cabela's Inc* California Pizza Kitchen Inc* Callaway Golf Co Carter's Inc* Casey's General Stores Inc Cash America International Inc Cato Corp CEC Entertainment Inc* Childrens Place Retail Stores Inc* Christopher & Banks Corp Cracker Barrel Old Country Store Inc CROCS Inc* See accompanying notes to financial statements 19 S&P SmallCap Index Fund Portfolio of Investments (Unaudited) – (continued) 2/28/2011 Company Shares Value (Note 1) DineEquity Inc* $ DTS Inc* Ethan Allen Interiors Inc Ezcorp Inc* Finish Line Inc First Cash Financial Services Inc* Fred's Inc G&K Services Inc Genesco Inc* Group 1 Automotive Inc Haverty Furniture Cos Inc Hibbett Sports Inc* HOT Topic Inc HSN Inc* Iconix Brand Group Inc* Insight Enterprises Inc* Interface Inc Interval Leisure Group Inc* Jack in the Box Inc* Jakks Pacific Inc* Jo-Ann Stores Inc* JOS A Bank Clothiers Inc* K-Swiss Inc* La-Z-Boy Inc* Lithia Motors Inc Liz Claiborne Inc* Lumber Liquidators Holdings Inc* M/I Homes Inc* Maidenform Brands Inc* Marcus Corp MarineMax Inc* Men's Wearhouse Inc Meritage Homes Corp* Mobile Mini Inc* Monarch Casino & Resort Inc* Multimedia Games Inc* MWI Veterinary Supply Inc* National Presto Industries Inc Nautilus Inc* O'Charleys Inc* OfficeMax Inc* Oxford Industries Inc Papa John's International Inc* PEP Boys-Manny Moe & Jack Perry Ellis International Inc* PetMed Express Inc PF Chang's China Bistro Inc Pinnacle Entertainment Inc* Pool Corp Quiksilver Inc* RC2 Corp* Red Robin Gourmet Burgers Inc* Ruby Tuesday Inc* Ruth's Hospitality Group Inc* Scansource Inc* School Specialty Inc* Shuffle Master Inc* Skechers U.S.A. Inc* Skyline Corp Skywest Inc Sonic Automotive Inc Sonic Corp* Spartan Motors Inc Stage Stores Inc Standard Motor Products Inc Company Shares Value (Note 1) Standard Pacific Corp* $ Stein Mart Inc Steven Madden Ltd* Superior Industries International Inc Texas Roadhouse Inc* Toro Co True Religion Apparel Inc* Tuesday Morning Corp* Unifirst Corp United Stationers Inc* Universal Electronics Inc* Vitamin Shoppe Inc* Volcom Inc Winnebago Industries Inc* Wolverine World Wide Inc World Fuel Services Corp Zale Corp* Zumiez Inc* Total Consumer, Cyclical Consumer, Non-Cyclical (17.27%) Abaxis Inc* ABM Industries Inc Administaff Inc Affymetrix Inc* Air Methods Corp* Align Technology Inc* Alliance One International Inc* Almost Family Inc* Amedisys Inc* American Medical Systems Holdings Inc* American Public Education Inc* AMERIGROUP Corp* AMN Healthcare Services Inc* Amsurg Corp* Andersons Inc Arbitron Inc Arqule Inc* Bio-Reference Labs Inc* Blyth Inc Boston Beer Co Inc* Cal-Maine Foods Inc Calavo Growers Inc Cambrex Corp* Cantel Medical Corp Capella Education Co* Catalyst Health Solutions Inc* CDI Corp Centene Corp* Central Garden and Pet Co* Chemed Corp Coinstar Inc* CONMED Corp* Consolidated Graphics Inc* Cooper Cos Inc Corinthian Colleges Inc* Corvel Corp* Cross Country Healthcare Inc* CryoLife Inc* Cubist Pharmaceuticals Inc* Cyberonics Inc* Diamond Foods Inc Emergent Biosolutions Inc* Ensign Group Inc Company Shares Value (Note 1) Enzo Biochem Inc* $ Exponent Inc* Forrester Research Inc Gentiva Health Services Inc* Geo Group Inc* Great Atlantic & Pacific Tea Co* Greatbatch Inc* Haemonetics Corp* Hain Celestial Group Inc* Hanger Orthopedic Group Inc* Healthcare Services Group Inc Healthspring Inc* Healthways Inc* Heartland Payment Systems Inc Heidrick & Struggles International Inc Helen of Troy Ltd* Hillenbrand Inc HMS Holdings Corp* ICU Medical Inc* Integra LifeSciences Holdings Corp* Invacare Corp IPC The Hospitalist Co Inc* J&J Snack Foods Corp Kelly Services Inc* Kendle International Inc* Kensey Nash Corp* Kid Brands Inc* Landauer Inc LCA-Vision Inc* LHC Group Inc* Live Nation Entertainment Inc* Magellan Health Services Inc* Mannatech Inc* MAXIMUS Inc Medcath Corp* Medifast Inc* Meridian Bioscience Inc Merit Medical Systems Inc* Midas Inc* Molina Healthcare Inc* Monro Muffler Brake Inc Nash Finch Co Natus Medical Inc* Neogen Corp* On Assignment Inc* Palomar Medical Technologies Inc* Par Pharmaceutical Cos Inc* Parexel International Corp* Peet's Coffee & Tea Inc* PharMerica Corp* Pre-Paid Legal Services Inc* PSS World Medical Inc* Questcor Pharmaceuticals Inc* Regeneron Pharmaceuticals Inc* RehabCare Group Inc* Salix Pharmaceuticals Ltd* Sanderson Farms Inc Savient Pharmaceuticals Inc* SFN Group Inc* Snyders-Lance Inc Spartan Stores Inc Standard Register Co See accompanying notes to financial statements 20 S&P SmallCap Index Fund Portfolio of Investments (Unaudited) – (continued) 2/28/2011 Company Shares Value (Note 1) StarTek Inc* $ SurModics Inc* Symmetry Medical Inc* TeleTech Holdings Inc* Theragenics Corp* TreeHouse Foods Inc* TrueBlue Inc* United Natural Foods Inc* Universal Technical Institute Inc Viad Corp Viropharma Inc* WD-40 Co West Pharmaceutical Services Inc Wright Express Corp* Zoll Medical Corp* Total Consumer, Non-Cyclical Energy (5.76%) Basic Energy Services Inc* CARBO Ceramics Inc Contango Oil & Gas Co* Georesources Inc* Gulf Island Fabrication Inc Gulfport Energy Corp* Headwaters Inc* Holly Corp Hornbeck Offshore Services Inc* ION Geophysical Corp* Lufkin Industries Inc Matrix Service Co* Oil States International Inc* Penn Virginia Corp Petroleum Development Corp* Petroquest Energy Inc* Pioneer Drilling Co* SEACOR Holdings Inc Seahawk Drilling Inc* Stone Energy Corp* Swift Energy Co* Tetra Technologies Inc* Total Energy Financial (16.77%) Acadia Realty Trust AMERISAFE Inc* Bank Mutual Corp Bank of the Ozarks Inc BioMed Realty Trust Inc Boston Private Financial Holdings Inc Brookline Bancorp Inc Cedar Shopping Centers Inc City Holding Co Colonial Properties Trust Columbia Banking System Inc Community Bank System Inc Delphi Financial Group Inc DiamondRock Hospitality Co* Dime Community Bancshares Inc EastGroup Properties Inc eHealth Inc* Employers Holdings Inc Entertainment Properties Trust Extra Space Storage Inc First Commonwealth Financial Corp Company Shares Value (Note 1) First BanCorp* $ First Financial Bancorp First Financial Bankshares Inc First Midwest Bancorp Inc Forestar Group Inc* Franklin Street Properties Corp Getty Realty Corp Glacier Bancorp Inc Hancock Holding Co Hanmi Financial Corp* Healthcare Realty Trust Inc Home Bancshares Inc Home Properties Inc Horace Mann Educators Corp Independent Bank Corp Infinity Property & Casualty Corp Inland Real Estate Corp Interactive Brokers Group Inc Investment Technology Group Inc* Kilroy Realty Corp Kite Realty Group Trust LaBranche & Co Inc* LaSalle Hotel Properties Lexington Realty Trust LTC Properties Inc Medical Properties Trust Inc Mid-America Apartment Communities Inc Nara Bancorp Inc* National Financial Partners Corp* National Penn Bancshares Inc National Retail Properties Inc Navigators Group Inc* NBT Bancorp Inc Old National Bancorp optionsXpress Holdings Inc Parkway Properties Inc Pennsylvania Real Estate Investment Trust Pinnacle Financial Partners Inc* Piper Jaffray Cos* Portfolio Recovery Associates Inc* Post Properties Inc Presidential Life Corp PrivateBancorp Inc ProAssurance Corp* Prospect Capital Corp Provident Financial Services Inc PS Business Parks Inc RLI Corp S&T Bancorp Inc Safety Insurance Group Inc Saul Centers Inc Selective Insurance Group Inc Signature Bank* Simmons First National Corp Sovran Self Storage Inc Sterling Bancorp Sterling Bancshares Inc Stewart Information Services Corp Stifel Financial Corp* Susquehanna Bancshares Inc SWS Group Inc Company Shares Value (Note 1) Tanger Factory Outlet Centers $ Texas Capital Bancshares Inc* Tompkins Financial Corp Tower Group Inc TradeStation Group Inc* Trustco Bank Corp NY UMB Financial Corp Umpqua Holdings Corp United Bankshares Inc United Community Banks Inc* United Fire & Casualty Co Universal Health Realty Income Trust Urstadt Biddle Properties Inc Whitney Holding Corp Wilmington Trust Corp Wilshire Bancorp Inc Wintrust Financial Corp World Acceptance Corp* Total Financial Industrial (17.00%) AAON Inc AAR Corp* Actuant Corp Advanced Energy Industries Inc* Aerovironment Inc* Albany International Corp AM Castle & Co* American Science & Engineering Inc Analogic Corp AO Smith Corp Apogee Enterprises Inc Applied Industrial Technologies Inc Arkansas Best Corp Astec Industries Inc* AZZ Inc Badger Meter Inc Barnes Group Inc Bel Fuse Inc Belden Inc Benchmark Electronics Inc* Brady Corp Briggs & Stratton Corp Bristow Group Inc* Calgon Carbon Corp* Cascade Corp Ceradyne Inc* Checkpoint Systems Inc* CIRCOR International Inc CLARCOR Inc Cognex Corp Comfort Systems USA Inc CTS Corp Cubic Corp Curtiss-Wright Corp Cymer Inc* Daktronics Inc Darling International Inc* Dionex Corp* Drew Industries Inc Dycom Industries Inc* Eagle Materials Inc Electro Scientific Industries Inc* See accompanying notes to financial statements 21 S&P SmallCap Index Fund Portfolio of Investments (Unaudited) – (continued) 2/28/2011 Company Shares Value (Note 1) EMCOR Group Inc* $ Encore Wire Corp EnPro Industries Inc* ESCO Technologies Inc Esterline Technologies Corp* FARO Technologies Inc* Federal Signal Corp FEI Co* Forward Air Corp GenCorp Inc* Gerber Scientific Inc* Gibraltar Industries Inc* Griffon Corp* Heartland Express Inc HUB Group Inc* II-VI Inc* Insituform Technologies Inc* Intermec Inc* Intevac Inc* John Bean Technologies Corp Kaman Corp Kaydon Corp Knight Transportation Inc Lawson Products Inc Lindsay Corp Littelfuse Inc LoJack Corp* LSB Industries Inc* Lydall Inc* Magnetek Inc* Methode Electronics Inc Moog Inc* Movado Group Inc* Mueller Industries Inc Myers Industries Inc NCI Building Systems Inc* Newport Corp* Old Dominion Freight Line Inc* Orbital Sciences Corp* Orion Marine Group Inc* OSI Systems Inc* Park Electrochemical Corp Plexus Corp* Powell Industries Inc* Pulse Electronics Corp Quanex Building Products Corp Robbins & Myers Inc Rofin-Sinar Technologies Inc* Rogers Corp* Simpson Manufacturing Co Inc Standex International Corp STR Holdings Inc* Sturm Ruger & Co Inc Teledyne Technologies Inc* Tetra Tech Inc* Texas Industries Inc Tredegar Corp Triumph Group Inc TTM Technologies Inc* Universal Forest Products Inc Vicor Corp Watts Water Technologies Inc Total Industrial Technology (10.63%) Agilysys Inc* ATMI Inc* Company Shares Value (Note 1) Avid Technology Inc* $ Blackbaud Inc Bottomline Technologies Inc* Brooks Automation Inc* Cabot Microelectronics Corp* CACI International Inc* Ceva Inc* Ciber Inc* Cohu Inc CommVault Systems Inc* Computer Programs & Systems Inc CSG Systems International Inc* Cypress Semiconductor Corp* Digi International Inc* Diodes Inc* DSP Group Inc* Ebix Inc* Epicor Software Corp* EPIQ Systems Inc Exar Corp* Hittite Microwave Corp* Hutchinson Technology Inc* iGate Corp Integral Systems Inc* Interactive Intelligence Inc* JDA Software Group Inc* Kopin Corp* Kulicke & Soffa Industries Inc* Manhattan Associates Inc* Mercury Computer Systems Inc* Micrel Inc Microsemi Corp* MicroStrategy Inc* MKS Instruments Inc Monolithic Power Systems Inc* MTS Systems Corp NCI Inc* Netscout Systems Inc* Omnicell Inc* Pericom Semiconductor Corp* Power Integrations Inc Progress Software Corp* Quality Systems Inc Radiant Systems Inc* Radisys Corp* RightNow Technologies Inc* Rudolph Technologies Inc* Sigma Designs Inc* Smith Micro Software Inc* Standard Microsystems Corp* Stratasys Inc* Super Micro Computer Inc* Supertex Inc* SYKES Enterprises Inc* Synaptics Inc* Synchronoss Technologies Inc* SYNNEX Corp* Take-Two Interactive Software Inc* Taleo Corp* Tessera Technologies Inc* THQ Inc* TriQuint Semiconductor Inc* Tyler Technologies Inc* Ultratech Inc* Company Shares Value (Note 1) Varian Semiconductor Equipment Associates Inc* $ Veeco Instruments Inc* Volterra Semiconductor Corp* Total Technology Utilities (3.34%) Allete Inc American States Water Co Avista Corp Central Vermont Public Service Corp CH Energy Group Inc El Paso Electric Co* Laclede Group Inc New Jersey Resources Corp Northwest Natural Gas Co NorthWestern Corp Piedmont Natural Gas Co Inc South Jersey Industries Inc Southwest Gas Corp UIL Holdings Corp Unisource Energy Corp Total Utilities Total Common Stock (Cost $27,989,068) Short-Term Investments (1.40%) United States Treasury Bills (1.40%) Par Value United States T-Bill 6/2/2011 (b) $ Total United States Treasury Bills Total Short-Term Investments (Cost $499,580) Total Investments (Cost $28,488,648) (a) (93.51%) Other Net Assets (6.49%) Net Assets (100.00%) $ * Non-Income Producing Security (a) Aggregate cost for federal income tax purpose is $28,489,001. At February 28, 2011, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At February 28, 2011, certain United States Treasury Bills with a market value of $499,830 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at February 28, 2011: Contracts - $100 times premium / delivery month / commitment Russell 2000 Mini Unrealized Appreciation 32 / Mar 2011 / Long $ See accompanying notes to financial statements 22 Equity Income Fund Portfolio of Investments (Unaudited) 2/28/2011 Company Shares Value (Note 1) Common Stock (99.55%) Basic Materials (2.96%) Chemicals (2.77%) EI du Pont de Nemours & Co $ PPG Industries Inc Praxair Inc Sensient Technologies Corp Iron / Steel (0.19%) United States Steel Corp Total Basic Materials Communications (6.03%) Media (1.52%) McGraw-Hill Cos Inc Walt Disney Co Telecommunications (4.51%) AT&T Inc Cisco Systems Inc* Harris Corp QUALCOMM Inc Rogers Communications Inc Verizon Communications Inc Total Communications Consumer, Cyclical (7.15%) Auto Manufacturers (0.66%) Ford Motor Co* Retail (6.49%) Best Buy Co Inc CVS Caremark Corp Home Depot Inc Ltd Brands Inc Lowe's Cos Inc McDonald's Corp Ross Stores Inc Starbucks Corp TJX Cos Inc Target Corp Wal-Mart Stores Inc Total Consumer, Cyclical Consumer, Non-Cyclical (20.05%) Agriculture (2.26%) Altria Group Inc Lorillard Inc Philip Morris International Inc Reynolds American Inc Beverages (0.86%) PepsiCo Inc Biotechnology (1.10%) Amgen Inc* Celgene Corp* Gilead Sciences Inc* Company Shares Value (Note 1) Commercial Services (0.52%) Lender Processing Services Inc $ Moody's Corp Cosmetics / Personal Care (1.77%) Alberto-Culver Co Colgate-Palmolive Co Procter & Gamble Co Food (2.54%) ConAgra Foods Inc HJ Heinz Co Kraft Foods Inc McCormick & Co Inc Safeway Inc Sara Lee Corp Healthcare - Products (2.84%) Baxter International Inc Covidien PLC Hologic Inc* Johnson & Johnson Varian Medical Systems Inc* Healthcare - Services (2.50%) Aetna Inc Healthsouth Corp* UnitedHealth Group Inc WellPoint Inc* Household Products / Wares (0.92%) Fortune Brands Inc Kimberly-Clark Corp Tupperware Brands Corp Pharmaceuticals (4.74%) Abbott Laboratories AmerisourceBergen Corp Eli Lilly & Co Merck & Co Inc Pfizer Inc Total Consumer, Non-Cyclical Energy (18.85%) Oil & Gas (13.87%) Anadarko Petroleum Corp Apache Corp BP PLC Chevron Corp ConocoPhillips Devon Energy Corp Exxon Mobil Corp Royal Dutch Shell PLC Transocean Ltd* Valero Energy Corp Oil & Gas Services (4.12%) Baker Hughes Inc Ensco PLC Schlumberger Ltd Weatherford International Ltd* Company Shares Value (Note 1) Pipelines (0.86%) Enterprise Products Partners LP $ Plains All American Pipeline LP Spectra Energy Corp Total Energy Financial (16.90%) Banks (8.15%) Bank of America Corp Bank of New York Mellon Corp Goldman Sachs Group Inc JPMorgan Chase & Co State Street Corp US Bancorp Wells Fargo & Co Diversified Financial Services (5.06%) Charles Schwab Corp Citigroup Inc* Franklin Resources Inc Morgan Stanley NYSE Euronext Insurance (3.53%) Arthur J Gallagher & Co Aspen Insurance Holdings Ltd Marsh & McLennan Cos Inc Principal Financial Group Inc Prudential Financial Inc StanCorp Financial Group Inc Travelers Cos Inc Savings & Loans (0.16%) New York Community Bancorp Inc Total Financial Industrial (13.41%) Aerospace/Defense (3.80%) Boeing Co Goodrich Corp Northrop Grumman Corp Rockwell Collins Inc United Technologies Corp Electronics (0.48%) Agilent Technologies Inc* Tyco Electronics Ltd Machinery - Construction & Mining (2.51%) Caterpillar Inc Metal Fabricate / Hardware (0.18%) Worthington Industries Inc Miscellaneous Manufacturing (4.47%) 3M Co Barnes Group Inc Danaher Corp See accompanying notes to financial statements 23 Equity Income Fund Portfolio of Investments (Unaudited) – (continued) 2/28/2011 Company Shares Value (Note 1) General Electric Co $ Tyco International Ltd ITT Corp Transportation (1.97)% FedEx Corp Tidewater Inc Union Pacific Corp United Parcel Service Inc Seaspan Corp Total Industrial Technology (8.89%) Computers (2.60%) Dell Inc* Diebold Inc EMC Corp* Hewlett-Packard Co International Business Machines Corp Office/Business Equipment (0.21%) Pitney Bowes Inc Semiconductors (3.62%) Analog Devices Inc Intel Corp KLA-Tencor Corp Linear Technology Corp Maxim Integrated Products Inc Taiwan Semiconductor Manufacturing Co Ltd Texas Instruments Inc Marvell Technology Group Ltd* Software (2.46%) Microsoft Corp Oracle Corp Total Technology Company Shares Value (Note 1) Utilities (5.31%) Electric (4.54%) Ameren Corp $ Consolidated Edison Inc DTE Energy Co Duke Energy Corp Entergy Corp Exelon Corp FirstEnergy Corp NextEra Energy Inc Pinnacle West Capital Corp Progress Energy Inc Southern Co Wisconsin Energy Corp Gas (0.77%) Nicor Inc NiSource Inc Sempra Energy Total Utilities Total Common Stock (Cost $137,419,270) Short-Term Investments (0.06%) United States Treasury Bills (0.06%) Par Value United States T-Bill 05/12/2011 (b) $ Total United States Treasury Bills Total Short-Term Investments (Cost $99,971) Total Investments (Cost $137,519,241) (a) (99.61%) Other Net Assets (0.39%) Net Assets (100.00%) $ * Non-Income Producing Security Company Shares Value (Note 1) (a) Aggregate cost for federal income tax purpose is $137,932,412. At February 28, 2011, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At February 28, 2011, certain United States Treasury Bills with a market value of $99,979 were pledged to cover margin requirements for futures contracts. See accompanying notes to financial statements 24 European Growth & Income Fund Portfolio of Investments (Unaudited) 2/28/2011 Company Shares Value (Note 1) Common Stock (98.50%) Basic Materials (11.46%) Chemicals (2.94%) BASF SE ADR $ Bayer AG ADR Iron / Steel (0.98%) ArcelorMittal ADR Mining (7.54%) Anglo American PLC ADR BHP Billiton Ltd ADR Rio Tinto PLC ADR Total Basic Materials Communications (12.74%) Telecommunications (12.74%) Deutsche Telekom AG ADR France Telecom SA ADR Nokia OYJ ADR Telefonaktiebolaget LM Ericsson ADR Telefonica SA ADR Vodafone Group PLC ADR Total Communications Consumer, Cyclical (1.95%) Auto Manufacturers (1.95%) Daimler AG ADR* Total Consumer, Cyclical Consumer, Non-Cyclical (21.22%) Agriculture (2.40%) British American Tobacco PLC ADR Beverages (3.44%) Anheuser-Busch InBev NV ADR Diageo PLC ADR Food (6.49%) Nestle SA ADR Unilever NV ADR Company Shares Value (Note 1) Pharmaceuticals (8.89%) Novartis AG ADR $ Roche Holding AG ADR Sanofi-Aventis SA ADR Total Consumer, Non-Cyclical Energy (14.55%) Oil & Gas (14.55%) BP PLC ADR ENI SpA ADR Royal Dutch Shell PLC ADR Total SA ADR Total Energy Financial (22.55%) Banks (18.26%) Banco Bilbao Vizcaya Argentaria SA ADR Banco Santander SA ADR Barclays PLC ADR BNP Paribas ADR Deutsche Bank AG ADR HSBC Holdings PLC ADR Intesa Sanpaolo SpA ADR Societe Generale ADR UBS AG ADR* Diversified Financial Services (1.35%) Credit Suisse Group AG ADR Insurance (2.94%) Allianz SE ADR AXA SA ADR Total Financial Industrial (9.69%) Building Materials (0.67%) CRH PLC ADR Electronics (0.99%) Koninklijke Philips Electronics NV ADR Metal Fabricate / Hardware (0.06%) APERAM ADR* Company Shares Value (Note 1) Miscellaneous Manufacturing (7.97%) Siemens AG ADR $ Total Industrial Technology (1.60%) Software (1.60%) SAP AG ADR Total Technology Utilities (2.74%) Electric (1.64%) E.ON AG ADR Gas (1.10%) GDF Suez ADR Total Utilities Total Common Stock (Cost $12,709,053) Short-Term Investments (0.72%) United States Treasury Bills (0.72%) Par Value United States T-Bill 6/2/2011 $ Total United States Treasury Bills Total Short-Term Investments (Cost $99,916) Total Investments (Cost $12,808,969) (a) (99.22%) Other Net Assets (0.78%) Net Assets (100.00%) $ * Non-Income Producing Security (a) Aggregate cost for federal income tax purpose is $12,809,529. At February 28, 2011, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ See accompanying notes to financial statements 25 Nasdaq-100 Index Fund Portfolio of Investments (Unaudited) 2/28/2011 Company Shares Value (Note 1) Common Stock (94.67%) Basic Materials (0.34%) Sigma-Aldrich Corp $ Total Basic Materials Communications (25.68%) Amazon.com Inc* Baidu Inc* Cisco Systems Inc* Comcast Corp DIRECTV* DISH Network Corp* eBay Inc* Expedia Inc Google Inc* Liberty Media Corp - Interactive* Millicom International Cellular SA News Corp NII Holdings Inc* Priceline.com Inc* QUALCOMM Inc Symantec Corp* VeriSign Inc Virgin Media Inc Vodafone Group PLC Yahoo! Inc* Total Communications Consumer, Cyclical (7.61%) Bed Bath & Beyond Inc* Cintas Corp Costco Wholesale Corp Fastenal Co Mattel Inc O'Reilly Automotive Inc* PACCAR Inc Ross Stores Inc Sears Holdings Corp* Staples Inc Starbucks Corp Urban Outfitters Inc* Wynn Resorts Ltd Total Consumer, Cyclical Consumer, Non-Cyclical (13.84%) Amgen Inc* Apollo Group Inc* Automatic Data Processing Inc Biogen Idec Inc* Celgene Corp* Cephalon Inc* DENTSPLY International Inc Express Scripts Inc* Genzyme Corp* Gilead Sciences Inc* Henry Schein Inc* Hologic Inc* Illumina Inc* Company Shares Value (Note 1) Intuitive Surgical Inc* $ Life Technologies Corp* Mylan Inc* Patterson Cos Inc Paychex Inc QIAGEN NV* Teva Pharmaceutical Industries Ltd Vertex Pharmaceuticals Inc* Warner Chilcott PLC Total Consumer, Non-Cyclical Energy (0.49%) First Solar Inc* Total Energy Industrial (2.93%) CH Robinson Worldwide Inc Expeditors International of Washington Inc Flextronics International Ltd* FLIR Systems Inc Foster Wheeler AG* Garmin Ltd JB Hunt Transport Services Inc Joy Global Inc Stericycle Inc* Total Industrial Technology (43.78%) Activision Blizzard Inc* Adobe Systems Inc* Altera Corp Apple Inc* Applied Materials Inc Autodesk Inc* BMC Software Inc* Broadcom Corp CA Inc Cerner Corp* Check Point Software Technologies Ltd* Citrix Systems Inc* Cognizant Technology Solutions Corp* Dell Inc* Electronic Arts Inc* Fiserv Inc* Infosys Technologies Ltd Intel Corp Intuit Inc* KLA-Tencor Corp Lam Research Corp* Linear Technology Corp Logitech International SA* Marvell Technology Group Ltd* Maxim Integrated Products Inc Microchip Technology Inc Microsoft Corp Company Shares Value (Note 1) NetApp Inc* $ NVIDIA Corp* Oracle Corp Research In Motion Ltd* SanDisk Corp* Seagate Technology PLC* Xilinx Inc Total Technology Total Common Stock (Cost $16,156,047) Short-Term Investments (0.73%) United States Treasury Bills (0.73%) Par Value United States T-Bill 03/31/2011 (b) $ Total United States Treasury Bills Total Short-Term Investments (Cost $199,975) Total Investments (Cost $16,356,022) (a) (95.40%) Other Net Assets (4.60%) Net Assets (100.00%) $ * Non-Income Producing Security (a) Aggregate cost for federal income tax purpose is $16,357,257. At February 28, 2011, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At February 28, 2011, certain United States Treasury Bills with a market value of $199,975 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at February 28, 2011: Contracts - $20 times premium / delivery month / commitment Nasdaq 100 E-mini Unrealized Appreciation 32 / Mar 2011 / Long $ See accompanying notes to financial statements 26 Statements of Assets & Liabilities February 28, 2011 (Unaudited) California Tax-Free Income Fund California Insured Intermediate Fund California Tax-Free Money Market Fund U.S. Government Securities Fund Short-Term U.S. Government Bond Fund The United States Treasury Trust Assets Investments in securities Cost of Investments $ Market value of investments (Note 1) Cash Interest receivable — Receivable for fund shares sold — Receivable from investment advisor — Total Assets $ Liabilities Payable for fund shares repurchased Payable to investment advisor — Distributions payable — — Accrued 12b-1 fee - A Shares — Accrued 12b-1 fee - B Shares — — — 72 — — Accrued 12b-1 fee - K Shares — — — 49 Accrued shareholder service fee - B Shares — — — 69 — — Accrued shareholder service fee - K Shares — — — 77 Accrued administration fee Accrued expenses Total Liabilities $ Net Assets: $ Net Assets at February 28, 2011 consist of Paid-in capital Undistributed net investment income — Accumulated net realized gains (losses) Unrealized appreciation (depreciation) of investments ) — — $ Net Assets Direct Shares $ A Shares $
